 

Exhibit 10.8

 

Option No.:  

 

GENVEC, INC. 

2015 OMNIBUS INCENTIVE PLAN

 

INCENTIVE STOCK OPTION AGREEMENT
COVER SHEET

 

GenVec, Inc., a Delaware corporation (the “Company”), hereby grants an option
(the “Option”) to purchase shares of its common stock, par value $0.001 per
share (the “Stock”), to the individual named below as the Grantee. The terms and
conditions of the Option are set forth in this cover sheet and in the attached
Incentive Stock Option Agreement (collectively, the “Agreement”) and in the
Company’s 2015 Omnibus Incentive Plan (as amended from time to time, the
“Plan”).

 

Grant Date:

 

Name of Grantee:

 

 

Number of Shares of Stock Covered by the Option:

 

 

Option Price per share of Stock:

$

 

Vesting Start Date:

 

 

Vesting Schedule:



 

Subject to the terms of this Agreement and provided you continue in Service on
each applicable vesting date:

·     One-fourth (1/4) of the shares of Stock covered by this Option shall vest
on the first (1st) anniversary of the Vesting Start Date, and

·     Beginning on the first day of each month thereafter, an additional
one-forty-eighth (1/48) of the shares of Stock covered by this Option shall
vest.

 



 

 

 

By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which is located on the
Company’s intranet or will be provided upon request. You acknowledge that you
have carefully reviewed the Plan and agree that the Plan will control in the
event any provision of this Agreement should appear to be inconsistent with the
Plan. Certain capitalized terms used in this Agreement are defined in the Plan
and have the meaning set forth in the Plan.

 

Grantee:     Date:       (Signature)                     Company:     Date:    
  (Signature)         Name:           Title:          

 

Attachment

 

This is not a stock certificate or a negotiable instrument.

 



ii

 

 

GENVEC, INC.

2015 OMNIBUS INCENTIVE PLAN

 

INCENTIVE STOCK OPTION AGREEMENT

 

Incentive Stock Option This Option is intended to be an Incentive Stock Option
under Code Section 422 and will be interpreted accordingly.  If you cease to be
an employee of the Company, its parent, or a subsidiary (“Employee”) but
continue to provide Service, this Option will be deemed a Non-qualified Stock
Option three (3) months after you cease to be an Employee.  In addition, to the
extent that all or part of this Option exceeds the $100,000 rule of Code Section
422(d), this Option or the lesser excess part will be deemed to be a
Non-qualified Stock Option.     Vesting

This Option is only exercisable before it expires and then only with respect to
the vested portion of the Option.

 

Your right to purchase shares of Stock under this Option vests as set forth in
the Vesting Schedule on the cover sheet, provided you continue in Service on
each applicable vesting date. Notwithstanding the foregoing, for purposes of
vesting, fractional number of shares of Stock shall be rounded down to the
nearest whole number. You cannot vest in more than the number of shares covered
by this Option.

 

No additional shares of Stock will vest after your Service has terminated for
any reason.

 

Change in Control

 

 

 

Notwithstanding the Vesting Schedule on the cover sheet, upon the consummation
of a Change in Control, this Option will become one hundred percent (100%)
vested (i) if it is not assumed, or equivalent options are not substituted for
the Option, by the Company, the Company’s successor, or the surviving entity in
the Change in Control, or a parent or subsidiary of the foregoing, or (ii) if
assumed or substituted for, upon your termination of Service without Cause or
your resignation for Good Reason within the twelve (12)-month period following
the consummation of the Change in Control.

 

“Good Reason” shall have the meaning set forth in an applicable agreement
between you and the Company or an Affiliate, and in the absence of any such
agreement, means (a) a material reduction by the Company in your annual base
salary, (b) the Company’s requirement that you be based at any office or
location that is more than thirty-five (35) miles from your office or location
immediately prior to a Change in Control, (c) the failure by the Company (i) to
continue in effect any compensation plan in which you participate immediately
prior to a Change in Control that is material to your total compensation, unless
an equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or (ii) to continue your participation
therein (or in such substitute or alternative plan) on a basis not materially
less favorable, both in terms of the amount of benefits provided and the level
of your participation relative to other participants, than existed prior to the
Change in Control, or (d) the failure by the Company to continue to provide you
with benefits substantially similar to those enjoyed by you under any of the
Company’s pension, life insurance, medical, health and accident, disability, or
other welfare plans in which you were participating immediately prior to the
Change in Control. For purposes of this definition, “Company” shall include the
Company, the Company’s successor, or the surviving entity in the Change in
Control, or a parent or subsidiary of the foregoing.

 



1

 

 

Term Your Option will expire in any event at the close of business at Company
headquarters on the day before the tenth (10th) anniversary of the Grant Date,
as shown on the cover sheet.  Your Option will expire earlier (but never later)
if your Service terminates, as described below.     Regular Termination If your
Service terminates for any reason, except as otherwise provided below in this
Agreement, then your Option will expire at the close of business at Company
headquarters on the ninetieth (90th) day after your termination of Service.    
  Termination for
Cause If your Service is terminated for Cause, then you shall immediately
forfeit all rights to your Option (both vested and unvested), and the Option
shall automatically expire upon your termination of Service.       Death

If your Service terminates because of your death, then your Option will expire
at the close of business at Company headquarters on the date three (3) years
after the date of death. During that period, your estate or heirs may exercise
the vested portion of your Option.

 

In addition, if you die during the ninety (90)-day period described above in
connection with a regular termination (i.e., a termination of your Service not
on account of your death, Disability, or Cause), and a vested portion of your
Option has not yet been exercised, then your Option will instead expire on the
date three (3) years after your termination of Service. In such a case, during
the period following your death up to the date three (3) years after your
termination of Service, your estate or heirs may exercise the vested portion of
your Option.

 

Disability If your Service terminates because of your Disability, then your
Option will expire at the close of business at Company headquarters on the date
three (3) years after your termination of Service.

 



2

 

 

Leaves of Absence

For purposes of this Option, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company in writing,
if the terms of the leave provide for continued Service crediting or when
continued Service crediting is required by Applicable Laws. However, your
Service will be treated as terminating ninety (90) days after you went on
employee leave, unless your right to return to active work is guaranteed by law
or by a contract. Your Service terminates in any event when the approved leave
ends unless you immediately return to active employee work.

 

The Committee determines, in its sole discretion, which leaves count for this
purpose and when your Service terminates for all purposes under the Plan.

 

Notice of Exercise

The Option may be exercised, in whole or in part, to purchase a whole number of
vested shares of Stock of not less than one hundred (100) shares, unless the
number of vested shares purchased is the total number available for purchase
under the Option, by following the procedures set forth in the Plan and below.

 

When you wish to exercise this Option, you must notify the Company or its
designee or agent by filing the proper “Notice of Exercise” form at the address
given on the form. Your notice must specify how many shares of Stock you wish to
purchase and how your shares of Stock should be registered (in your name only or
in your and your spouse’s names as joint tenants with right of survivorship).
The notice will be effective when it is received by the Company or its designee
or agent and when it is accompanied by payment in full of the Option Price of
the shares of Stock for which such Option is being exercised, plus the amount
(if any) of federal, state, local, or foreign tax or withholding payment which
the Company may, in its judgment, be required to withhold with respect to the
exercise of such Option.

 

If someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

Form of Payment

When you submit your notice of exercise, you must include payment of the Option
Price for the shares of Stock you are purchasing. Payment may be made in one (or
a combination) of the following forms:

 

·          Cash, your personal check, a cashier’s check, a money order, or
another cash equivalent acceptable to the Company.

 

·          By surrender to the Company of shares of Stock which you already own.
The value of the surrendered shares of Stock, determined as of the effective
date of the exercise of the Option, will be applied to the Option Price.

 



3

 

 

 

·          By delivery (on a form prescribed by the Company) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
Stock and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate Option Price and any withholding taxes.

    Withholding Taxes You will not be allowed to exercise this Option unless you
make acceptable arrangements to pay any withholding or other taxes that may be
due as a result of the Option exercise or sale of Stock acquired under this
Option.  In the event that the Company determines that any federal, state,
local, or foreign tax or withholding payment is required relating to the
exercise or sale of shares of Stock arising from this Option, the Company shall
have the right to require such payments from you or withhold such amounts from
other payments due to you from the Company or any Affiliate.  Subject to the
prior approval of the Company, which may be withheld by the Company, in its sole
discretion, you may elect to satisfy this withholding obligation, in whole or in
part, by causing the Company to withhold shares of Stock otherwise issuable to
you or by delivering to the Company shares of Stock.  The shares of Stock so
withheld or delivered must have an aggregate Fair Market Value equal to the
withholding obligation and may not be subject to any repurchase, forfeiture,
unfulfilled vesting, or other similar requirements.     Transfer of Option

During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the Option.
Other than by will or the laws of descent and distribution, the Option may not
be sold, assigned, transferred, pledged, hypothecated, or otherwise encumbered,
whether by operation of law or otherwise, nor may the Option be made subject to
execution, attachment, or similar process. For instance, you may not sell this
Option or use it as security for a loan. If you attempt to do any of these
things, you will immediately and automatically forfeit your Option.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your Option in any other way.

 

Retention Rights Neither your Option nor this Agreement give you the right to be
retained or employed by the Company (or any of its Affiliates) in any
capacity.  The Company (and any Affiliate) reserves the right to terminate your
Service at any time and for any reason.

 



4

 

 

Shareholder Rights You, or your estate or heirs, have no rights as a shareholder
with respect to the shares of Stock underlying the Option unless and until the
shares of Stock underlying the Option have been issued upon exercise of your
Option and either a certificate evidencing your Stock has been issued or an
appropriate entry has been made on the Company’s books.  No adjustments are made
for dividends or other rights if the applicable record date occurs before your
stock certificate is issued or an appropriate book entry has been made, except
as described in the Plan.     Forfeiture of Rights

If you should take actions in violation or breach of, or in conflict with, (a)
employment agreement, (b) non-competition agreement, (c) agreement prohibiting
solicitation of employees or clients of the Company or any of its Affiliates,
(d) confidentiality obligation with respect to the Company or any of its
Affiliates, (e) material Company or Affiliate policy or procedure, (f) other
material agreement, or (g) other material obligation to the Company or any of
its Affiliates, the Company has the right to cause an immediate forfeiture of
your rights to this Option, and the Option (both vested and unvested) shall
immediately and automatically expire.

 

In addition, if you have exercised any portion of the Option during the two
(2)-year period prior to your actions, you will owe the Company a cash payment
(or forfeiture of shares of Stock) in an amount determined as follows: (1) for
any shares of Stock that you have sold prior to receiving notice from the
Company, the amount will be the proceeds received from the sale(s), less the
Option Price, and (2) for any shares of Stock that you still own, the amount
will be the number of shares of Stock owned times the Fair Market Value of the
shares of Stock on the date you receive notice from the Company, less the Option
Price (provided, that the Company may require you to satisfy your payment
obligations hereunder either by forfeiting and returning to the Company the
shares or any other shares of Stock or making a cash payment or a combination of
these methods as determined by the Company in its sole discretion).

 

Clawback

This Option is subject to mandatory repayment by you to the Company to the
extent you are or in the future become subject to any Company or Affiliate
“clawback” or recoupment policy or to any Applicable Laws that require the
repayment by you to the Company of compensation paid by the Company to you in
the event that you fail to comply with, or violate, the terms or requirements of
such policy or Applicable Laws.

 

If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under Applicable Laws, and you knowingly engaged
in the misconduct, were grossly negligent in engaging in the misconduct,
knowingly failed to prevent the misconduct, or were grossly negligent in failing
to prevent the misconduct, you shall reimburse the Company the amount of any
payment in settlement of this Option earned or accrued during the twelve
(12)-month period following the first public issuance or filing with the United
States Securities and Exchange Commission (whichever first occurred) of the
financial document that contained such material noncompliance.

 



5

 

 

Adjustments

In the event of any recapitalization, reclassification, stock split, reverse
stock split, spin-off, combination of stock, exchange of stock, stock dividend
or other distribution payable in capital stock, or other increase or decrease in
shares of Stock effected without receipt of consideration by the Company, the
number of shares covered by this Option and the Option Price per share shall be
adjusted (and rounded down to the nearest whole number) pursuant to the Plan.
The Committee adjustments will be final, binding, and conclusive on all persons.

 

Your Option shall be subject to the terms of the agreement of merger,
liquidation, or reorganization in the event the Company is subject to such
corporate activity, consistent with Section 16 of the Plan.

 

Applicable Law This Agreement will be interpreted and enforced under the laws of
the State of Delaware, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. The Plan

The text of the Plan is incorporated in this Agreement by reference.

 

Certain capitalized terms used in this Agreement are defined in the Plan and
have the meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Option. Any prior agreements, commitments, or
negotiations concerning this Option are superseded; except that any written
employment, consulting, confidentiality, non-competition, non-solicitation,
and/or severance agreement between you and the Company or an Affiliate, as
applicable, shall supersede this Agreement with respect to its subject matter.

 

Data Privacy

In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you, such as home address and business addresses and other contact
information, payroll information, and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 



6

 

 

 

By accepting this Option, you give explicit consent to the Company to process
any such personal data. You also give explicit consent to the Company to
transfer any such personal data outside the country in which you work or are
employed, including, with respect to non-U.S. resident Grantees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer the Plan.

 

Consent to Electronic Delivery The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form.  By accepting this
Option, you agree that the Company may deliver the Plan prospectus and the
Company’s annual report to you in an electronic format and, if requested, agree
to participate in the Plan through an on-line or electronic system established
and maintained by the Company or another third party designated by the Company,
and your consent shall remain in effect throughout your term of Service and
thereafter until you withdraw such consent in writing to the Company.  If at any
time you would prefer to receive paper copies of the Plan prospectus and the
Company’s annual report, as you are entitled to, the Company would be pleased to
provide copies.  Please contact Senior Director, Finance and Accounting to
request paper copies of these documents.     Certain Dispositions If you dispose
of shares of Stock issued pursuant to the exercise of the Option prior to the
second (2nd) anniversary of the Grant Date or the first (1st) anniversary of the
applicable date of exercise, you agree that you will notify the Company of such
disposition immediately and in no event later than ten (10) days thereafter.    
Code Section 409A

The grant of the Option under this Agreement is intended to be exempt from, or
to the extent subject thereto, to comply with, Code Section 409A (“Section
409A”), and, accordingly, to the maximum extent permitted, this Agreement will
be interpreted and administered to be in compliance with Section 409A.

 

Notwithstanding anything to the contrary in the Plan or this Agreement, neither
the Company, any Affiliate, the Board, nor the Committee will have any
obligation to take any action to prevent the assessment of any excise tax or
penalty on you under Section 409A, and neither the Company, any Affiliate, the
Board, nor the Committee will have any liability to you or other person for such
tax or penalty.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 



7

 

